PRESS RELEASE GS FINANCIAL CORP.DECLARES DIVIDEND (NASDAQ: GSLA) Metairie, Louisiana, January 14, 2008 Metairie, Louisiana – Albert J. Zahn, Jr., Chairman of the Board of Directors of GS Financial Corp.(Nasdaq: GSLA), holding company for Guaranty Savings Bank, announced that the Board of Directors, at its meeting on January 12, 2008, declared a quarterly cash dividend of $.10 per share.The dividend is payable to shareholders of record as of January 25, 2008 and will be paid on February 12, 2008. GS Financial Corp. provides community banking services through its wholly-owned subsidiary, Guaranty Savings Bank, a Louisiana chartered savings association, in the metropolitan New Orleans area.
